Case 1:20-cv-02632-GPG Document 1-1 Filed 08/27/20 USDC Colorado Page 1of1

5844 (Rev. 09/19)

The JS 44 civil cover sheet and the information contained herein neither
provided by local rules of court. This form, approved by the Judicial Co

CIVIL COVER SHEET

lement the filing and service of pleadings or other papers as required by law, except as

lace nor

erence of the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

Inited States in September 1974, is required for the use of the Clerk of Court for the

 

I. (a) PLAINTIFFS jyaximillian Zeferino Esquibel

C/O 101 lronweed Dr.

Pueblo, Colorado [81001]

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES}

(c) Attorneys (Firm Name, Address, and Telephone Number)

In Propria Persona

NOTE:

Attorneys (If Known)

 

Suite 1600

DEFENDANTS Jason R. Dunn, Jason St. Julien, Thomas Minser
1801 California St.,
Denver, Colorado 80202

County of Residence of First Listed Defendant

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

Hi. BASIS OF JURISDICTION (Place an “x” in One Box Only)

 

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an “xX” in One Box for Plaintiff

 

 

 

 

 

 

 

 

 

 

  
 

 

 

 

 

 

   
 

 

 

(For Diversity Cases Only) and One Box for Defendant)
O1 U.S. Government O 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State w1 0 1 Incorporated or Principal Place Oo4 o04
of Business In This State
(K2 U.S. Goverment 04 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place o5 085
Defendant (ndicate Citizenship of Parties in Item IH) of Business In Another State
Citizen or Subject of a O3 O 3. Foreign Nation o6 O86
Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only) Click here for: Nature of Suit Code Descriptions.
fre CONTRACT Seen] tee et PORTS ek et _) 7 FORFESIORE/PENALTY ~ [---_~ BANKR' oe fee
G 110 Insurance PERSONAL INJURY PERSONAL INJURY {0 625 Drug Related Seizure CO) 422 Appeal 28 USC 158 0 375 False Claims Act
© 120 Marine 0 310 Airplane © 365 Personal Injury - of Property 21 USC 881 |0) 423 Withdrawal O 376 Qui Tam (31 USC
130 Miller Act 6 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability 0 367 Health Care/ © 400 State Reapportionment
1 150 Recovery of Overpayment }( 320 Assault, Libel & Pharmaceutical “+ PROPERTY RIGHTS *2:. -}0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury GF 820 Copyrights CF 430 Banks and Banking
GO 151 Medicare Act O 330 Federal Employers’ Product Liability O 830 Patent 0 450 Commerce
1 152 Recovery of Defaulted Liability 0 368 Asbestos Personal O 835 Patent - Abbreviated © 460 Deportation
Student Loans 1 340 Marine Injury Product New Drug Application {0} 470 Racketeer Influenced and
(Excludes Veterans) O01 345 Marine Product Liability _ O 840 Trademark Corupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY [7 “LABOR “3 Bw , tes =] 480 Consumer Credit
of Veteran’s Benefits 0 350 Motor Vehicle O 370 Other Fraud O 710 Fair Labor Standards G 861 HIA (1395ff) (15 USC 1681 or 1692)
0 160 Stockholders’ Suits 0 355 Motor Vehicle O 371 Truth in Lending Act OG 862 Black Lung (923) 0 485 Telephone Consumer
0 190 Other Contract Product Liability OF 380 Other Personal 0 720 Labor/Management G 863 DIWC/DIWW (405(g)) Protection Act
0 195 Contract Product Liability {0 360 Other Personal Property Damage Relations 0 864 SSID Title XVI 0} 490 Cable/Sat TV
© 196 Franchise Injury G 385 Property Damage G 740 Railway Labor Act C1 865 RSI (405(g)) C1 850 Securities/Commodities/
O) 362 Personal Injury - Product Liability 1 751 Family and Medical Exchange
Medical Malpracti Leave Act ©) 890 Other Statutory Actions
L ‘REAL PROPERTY © 's-- |» CIVIL RIGHTS _*_% {| PRISONER PETITIONS “]O 790 Other Labor Litigation + FEDERAL TAX SUITS: [0 891 Agricultural Acts
0 210 Land Condemnation 9K 440 Other Civil Rights Habeas Corpus: © 791 Employee Retirement O 870 Taxes (U.S. Plaintiff O 893 Environmental Matters
O 220 Foreclosure OC 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) OF 895 Freedom of Information
© 230 Rent Lease & Ejectment OG 442 Employment 0 510 Motions to Vacate O 871 IRS—Third Party Act
O 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 O 896 Arbitration
O 245 Tort Product Liability Accommodations OG 530 General : 0 899 Administratrve Procedure
O 290 All Other Real Property OO 445 Amer. w/Disabilities -| 0 535 Death Penalty ia) IMMIGRATION 4.053" Act/Review or Appeal of
Employment Other: © 462 Naturalization Application Agency Decision
0 446 Amer. w/Disabilities - | 540 Mandamus & Other | 465 Other Immigration (3 950 Constitutionality of
Other 0 550 Civil Rights Actions State Statutes
CO 448 Education 0 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only}
mK 1 Original O 2 Removed from O 3° Remanded from O 4 Reinstatedor © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

USC 101

59 701)

Cite the U.S. Civil Statute under which you are PoTeees not cite jurisdictional statutes unless diversity).
USC 28 1331; USC 8 1101 ast

 

 

Brief description of cause:
Poof of Jurisdiction on Record

 

VI. REQUESTED IN

O CHECK IF THIS IS A CLASS ACTION

DEMAND §

CHECK YES only if demanded in complaint:

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes (No
VII. RELATED CASE(S)
IF ANY (See insictions)- 6 GE DOCKET NUMBER
DATE_. SIGNATURE OF ATTORNEY OF RECORD
O-AF-XdAaD ovimiiaa-ZeNecine tEsewibel Pro Pria Pe (Sonn

 

FOR OFFICE USE ONLY

pocem4r ye

AMAT OArT

annrunies ron

nmng

ae TIAN
